UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

             - against -
                                                                    ORDER
JOHNNY DE LOS SANTOS,
                                                               21 Cr. 130 (PGG)
                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               As discussed at today’s conference, the parties will submit a joint letter by August

13, 2021, stating whether there will be a disposition at the next scheduled conference on August

20, 2021.

Dated: New York, New York
       June 21, 2021
